In an action in which a judgment of divorce in favor of plaintiff husband was granted by the Supreme Court, Nassau County, on August 20, 1970, he appeals from an order of the same court dated April 28, 1971, which granted defendant’s motion to amend the judgment to the extent of (1) increasing the award for support and maintenance of defendant and the infant issue of the parties from $70 to $120 per week and (2) granting defendant a counsel fee of $1,000. Order reversed, on the law, without costs, and motion remanded to the Special Term for further proceedings not inconsistent herewith. In our opinion the record is insufficient to warrant an increase in the support award and to award a counsel fee. Specifically, the record provides no concrete information as to plaintiff’s current financial condition, including his income and his additional financial responsibilities resulting from his recent remarriage. In the absence of a hearing, no proper determination can be made as to plaintiff’s current financial status. Latham, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.